DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hoshino et al. [US2013/0059125, of record, previously cited, “Hoshino”].
tion in the layering direction (Figure 5). 
It is noted claim 6 is drawn to an apparatus, the material worked upon (resin members) is not considered to be part of the apparatus, and the prior art is not required to disclose the same material worked upon, but must merely be capable of working on materials disclosed and be capable of working in the manner disclosed.  The apparatus 
With respect to claim 9, Hoshino discloses the cooling unit comprises an air blowing unit that is configured to cool the surface of the welding target portion by blowing air toward a portion being heated by the heating unit (paragraph 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. [US4978825, of record, previously cited, “Schmidt”] and Hoshino. 
Schmidt discloses a fiber-reinforced thermoplastic resin member welding method (column 2, lines 5-33) comprising: heating, by a heating unit (induction heating coil 26), a welding target portion (39) in which ends of a plurality of fiber-reinforced thermoplastic resin members (37 and 38) are layered on top of each other in a layering direction, each of the plurality of fiber reinforced thermoplastic resin members including thermoplastic resin as a main composition, and the thermoplastic resin including reinforcing fibers 
Schmidt discloses a cooling unit for cooling the induction heating coil, but does not disclose cooling, by a cooling unit, at least a surface of the welding target portion at the same time as when the welding target portion is being heated by the heating unit or after the welding target portion has been heated by the heating unit, wherein the cooling unit at one side with heating and pressure applying units, and the cooling unit is also moved by the moving unit integrally with the heating and pressure applying units. 
Hoshino welding device and welding method (paragraph 0002) comprising: heating by a heating unit (216) (Figure 5; paragraph 0049-50); applying pressure by a pressure applying unit (213) (Figure 5; paragraph 0044); cooling by a cooling unit (215) at least a surface of the welding target portion at the same time when the target portion is heated by the heating unit or after the welding target portion has been heated by the heating unit (Figure 5; paragraph 0046, 0122), and moving by a moving unit (robot and tion in the layering direction (Figure 5). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Schmidt by including cooling by a cooling unit, wherein the cooling unit is located on the same side of the target as the heating and pressing units, and wherein the cooling unit is moved by a moving unit integrally with the heating and pressing units as taught by Hoshino in order to suppress warpage of the welded members and to rapidly solidify the heating materials and form a high strength bond. 
With respect to claim 4, Hoshino discloses a cooling unit comprising an air blowing unit that is configured to cool the surface of the welding target portion by blowing air toward a portion being heated by the heating unit (paragraph 0046). 
With respect to claim 6, Schmidt discloses a fiber-reinforced thermoplastic resin member welding device (column 2, lines 5-33) comprising: a heating unit (induction heating coil 26) configured to heat a welding target portion (39) in which ends of a plurality of fiber-reinforced thermoplastic resin members (37 and 38) are layered on top of each other in a layering direction, each of the plurality of fiber reinforced thermoplastic resin members including thermoplastic resin as a main composition, and the thermoplastic resin including reinforcing fibers (Figure 3; column 2, lines 5-68; column 5, lines 4-48); a pressure applying unit (22) configured to apply pressure to the welding target portion while the pressure applying unit moves in a lengthwise direction 
Schmidt discloses a cooling unit for cooling the induction heating coil, but does not disclose a cooling unit, configured to cool at least a surface of the welding target portion at the same time as when the welding target portion is being heated by the heating unit or after the welding target portion has been heated by the heating unit, wherein the cooling unit at one side with heating and pressure applying units, and the cooling unit is also moved by the moving unit integrally with the heating and pressure applying units. 
Hoshino welding device and welding method (paragraph 0002) comprising: heating by a heating unit (216) (Figure 5; paragraph 0049-50); applying pressure by a pressure applying unit (213) (Figure 5; paragraph 0044); cooling by a cooling unit (215) at least a surface of the welding target portion at the same time when the target portion is heated by the heating unit or after the welding target portion has been heated by the heating unit (Figure 5; paragraph 0046, 0122), and moving by a moving unit (robot and tool 203) that is configured to move the heating unit, the pressure applying unit, and the cooling unit, integrally in the lengthwise direction (Figure 5, paragraph 0036); wherein tion in the layering direction (Figure 5). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Schmidt by including cooling by a cooling unit, wherein the cooling unit is located on the same side of the target as the heating and pressing units, and wherein the cooling unit is moved by a moving unit integrally with the heating and pressing units as taught by Hoshino in order to suppress warpage of the welded members and to rapidly solidify the heating materials and form a high strength bond. 
With respect to claim 9, Hoshino discloses a cooling unit comprising an air blowing unit that is configured to cool the surface of the welding target portion by blowing air toward a portion being heated by the heating unit (paragraph 0046).
With respect to claim 11, Schmidt discloses the plurality of fiber-reinforced thermoplastic resin members (37 and 38) are layered on top of each other in a layering direction to form the welding target portion (Figure 3; column 2, lines 5-68; column 5, lines 4-48). 
Claims 2-3 and 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Hoshino, and further in view of Steyer et al. [US2011/0247751, of record, previously cited, “Steyer”].
Schmidt as modified discloses a fiber-reinforced thermoplastic resin member welding method and apparatus. Applicant is referred to paragraph 6 for a detailed discussion of Schmidt as modified.  Schmidt discloses cooling of the induction heating coil, but does not disclose cooling the pressure applying unit. 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method and apparatus of Schmidt to include a cooling unit that cools the pressure applying unit as taught by Steyer in order to ensure consistency of the temperature and pressure applied by the pressing unit. 
With respect to claims 3 and 8, Steyer discloses the pressure applying unit comprises a pressure applying member provided with a hollow portion, and a cooling the hollow portion with the cooling unit (paragraphs 0015, 0018, 0026). 
Response to Arguments
Applicant's arguments filed 2/9/2021 with respect to the rejection under 35 USC 102 have been fully considered but they are not persuasive. Applicant argues Hoshino’s heating unit is not configured to heat the recited materials worked upon, and it is not structurally adapted to the particular function of welding the recited target portion. 
The only difference between Hoshino’s device and claim 6 is the arrangement of materials in the welded target portion. The materials of the welding target portion are the materials worked upon and not part of the device itself.  The structure of Hoshino’s device is the same as the structure of the claimed device.  Hoshino’s device is both configured to and capable of working upon the same materials worked upon as recited 
Applicant’s arguments, filed 2/9/2021, with respect to the rejections under 103 are moot as the rejections have been modified and no longer rely upon the teachings of Chotard or Leatherman.  Upon further consideration, a new grounds of rejection is made in view of the combination of Schmidt and Hoshino. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 25, 2021